DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, recites “wherein the outer shell is conformable to a shape of the inner shell at least in the area of contact”, renders the claim indefinite because it is unclear which structure encompassed by such limitation “conformable; how does a structure formed as a conformable shape or conformable to a shape?  The limitation is interpreted to as the insole having an outer and inner shell.  
Claim 16, recites “the track coupled to a gear”, it is unclear the track is coupled to the gear recited in claim 11 or there is another gear?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (2009/0064536—hereinafter, Klassen).

Regarding claim 1, Klassen discloses an adjustable arch support system (fig.1) comprising an insole (100, par ([0046]); an outer shell (102A) positioned within the insole; an inner shell (102B) positioned below the outer shell (fig.1 shown the layers 102(A-B) of the insole or midsole); and an adjustment system (par [0072-0073] stated one or more additional disks can be used to provide the damping force or damper 114 or disk 130 disposed between layers 102(A,B) for adjusting forward and backward as eccentric cam) comprising a gear (cam, par [0073]/128 as based on Google.com definition as cam including one or more gears); further discloses (par [0060] the disk providing a progressively increasing damping effect with compression and par [0064, 
Regarding claim 2, Klassen discloses the adjustable arch support system of claim 1, wherein the outer shell and inner shell of the insole (fig.1).
Regarding claim 3, Klassen does not disclose wherein the gear has a central axis that is held stationary within the inner sole.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that disk(cam) can be held stationary within the inner sole without external forces is being applied or removing it.
Regarding claim 8, Klassen discloses wherein the inner shell is formed of a first material and the outer shell is formed of a second material (fig.1); but does not disclose wherein the first material has a higher modulus of elasticity than the second material.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of modulus of elasticity in order to achieve an optimal configuration, since discovering the optimum or workable ranges of modulus of elasticity of the material involves only routine skill in the art.

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of modulus of elasticity in order to achieve an optimal configuration, since discovering the optimum or workable ranges of modulus of elasticity of the material involves only routine skill in the art.
Regarding claim 10, Klassen does not disclose the adjustable arch support system of claim 1, wherein the inner shell has a length between about 3 cm and about 8 cm, a width between about 1 cm and about 5 cm, and a height between about 0.5 cm and about 1.5 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of length, width and height of the inner shell in order to achieve an optimal configuration, since discovering the optimum or workable ranges of length, width and height of the inner shell involves only routine skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomerantz (5797198).

Regarding claim 11, Pomerantz discloses an adjustable arch support system (fig.1) comprising an inner shell (fig.1 shown a midsole having inner surface/shell) and an adjustment system (fig.2), wherein the adjustment system comprises a gear (43/44/45, fig.15), a peg (col.10, lines 3-4 or element 4), an aperture (6a, 6b and/or rod is configured to insert into an aperture of disk 14 or holes 6a, 6b), and a spring (110), wherein the peg comprises an interlocking shape that is configured to fit within a reciprocal interlocking shape located within an inner surface of the aperture (fig.1 shown the spring 110 disposed within the recess of adjustable structure 100).
Regarding claim 13, Pomerantz discloses the adjustable arch support system of claim 11, the adjustment system has a second interlocking shape and a second reciprocal interlocking shape (fig.17 shown two ends of the rod 4 is configured to insert into holes 6a, 6b or 24a, 24b, col.10, lines 14-19 or hole of element 47, col.9, lines 3-8).
Regarding claims 14-16, Pomerantz discloses the adjustable arch support system of claim 11, wherein the gear is rotatable when a peg is pressed into the gear to engage corresponding interlocking shapes between the peg and the gear (fig.15-17); wherein .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz (5797198).
Regarding claim 12, Pomerantz discloses and gears (43, 44, 45), fig.15; but does not disclose wherein the gear has between 4 and 16 teeth.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of teeth in order to achieve an optimal configuration, since discovering the optimum or workable ranges of teeth on the gear involves only routine skill in the art.
Regarding claim 17, Pomerantz discloses the insole material (col.5, line 2).  But does not discloses wherein the inner shell is composed of a material with a modulus of 

Regarding claim 18, Pomerantz discloses an apparatus/method of adjusting an arch support system (fig.1, col.6, lines 44-col.7, lines 13), the arch support system comprising an insole (3), an outer shell (1), an inner shell (2), and a gear (43 or 44 or 45, fig.15) and col.6, lines 44-col.7, lines 13 which is adjust the elements 1 and 2 to a desired level.  However, does not disclose adjusting a position of the inner shell relative to the outer shell using the gear until the inner shell contacts the outer shell at a desired location.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the apparatus of the Pomerantz is configured to perform in use as the claimed invention, since the functional such as configured to or the intended use limitation does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.
Regarding claim 19, Pomerantz discloses the method of claim 18, wherein the gear is coupled to a track (40/47) and adjusting the position of the inner shell relative to the outer shell comprises rotating the gear (col.6, lines 44-col.7, lines 13).
Regarding claim 20, Pomerantz discloses the method of claim 19, wherein rotating the gear creates a translational movement of the inner shell (fig.1 and col.6, lines 44-col.7, lines 13).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Notes all claims (4-7) must including into claim 1 in order to perform as the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Timothy K Trieu/Primary Examiner, Art Unit 3732